Order entered March 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01247-CR

                              RUSTY LYLE WHITE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 78th District Court
                                  Wichita County, Texas
                              Trial Court Cause No. 59,739-B

                                           ORDER
       Appellant was convicted of aggravated sexual assault of a child. On March 5, 2019, the
State filed its brief. In the brief, the State uses the names of victims and/or witnesses who were
children at the time of the offense. Accordingly, we STRIKE the State’s brief.
       We ORDER the State to file, within TEN DAYS of the date of this order, an amended
brief that identify any victim or witness who was a child at the time of the offense either
generically (“victim” or “complaining witness”) or by initials only, including when quoting
portions of the record.
       We DIRECT the Clerk to send copies of this order to Greg Merkle and the Wichita
County District Attorney’s Office.




                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE